Title: To Alexander Hamilton from Robert Morris, 14 March 1796
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqre
Phila 14 March 1796
Dear Sir
Agreeably to my promise I enclose herewith a List of the Lands which I propose to mortgage to you as Security for the debt due to Mr Church and I think the value more than Sufficient. For some of these Lands the Patents are issued, for some they are not issued, but the Patents are only considered as Evidence of Title, because when Warrants of Survey are granted the money is paid & a return of the Survey upon the Warrants vests the absolute Fee Simple Title in the Warantee who conveys by Deed Poll to whom he pleases. These Deeds Poll are commonly assigned from one person to another & he that holds them is always entitled to the Land and has the right to take out the patents when he pleases and it is only done when he pleases, so that many of the Oldest Estates in Pennsylvania are held to this day without having taken out the Patents. In all decisions in the Courts of Law such Titles have been recognized and confirmed. I have mentioned this matter that you may know every thing respecting the business and at the same time that every Objection may be Removed. I have given Orders for taking out the Patents which is a work of some time owing to the quantity of Business in the Land Office and the slow mode of doing it. In your last letter you supposed that Lands in the preferable Situations might be sold to the Injury or impairing of the Security offered. This was never intended by me, because if any of the Tracks proposed to be mortgaged should be sold either before or after the mortgage takes effect my intention is to substitute other property to your entire Satisfaction otherwise I could not think of making such sales. I believe the Lands standing in my name in the state of new york near Chemung or near the Pennsa Line as marked on DeWitts New Map are now worth about 2 of York Curry P Acre, and I expect soon to be in a Situation to sell the whole, that is about 38000 Acres. If you incline to buy Lands for Mr Church perhaps we may agree for those or some others, so as to discharge this debt with advantage to Mr Church, & in the mean time I am ready to execute the Mortgage as soon as you please.
I am Dr Sir Yrs &c.
RM
